Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Three J Food Market Inc.,
Respondent.

Docket No. C-13-1122

FDA Docket No. FDA-2013-H-0923
Decision No. CR2954

Date: October 18, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for To

bacco Products (CTP) filed an Administrative Complaint

(Complaint) against Respondent, Three J Food Market Inc., that alleges facts and
legal authority sufficient to justify the imposition of a civil money penalty of $500.
Respondent did not answer the Complaint, nor did Respondent request an
extension of time within which to file an answer. Therefore, I enter a default

judgment against

CTP began this ca:
the Complaint wit

Respondent and assess a civil money penalty of $500.

se by serving the Complaint on Respondent and filing a copy of
the Food and Drug Administration’s (FDA) Division of

Dockets Management. The Complaint alleges that Respondent impermissibly sold
cigarettes to minors and failed to verify that cigarette purchasers were 18 years of

age or older, there

by violating the Federal Food, Drug, and Cosmetic Act (Act), 21

U.S.C. § 301 et seq., and its implementing regulations, Cigarettes and Smokeless
Tobacco, 21 C.F.R. Part 1140 (2012). CTP seeks a civil money penalty of $500.
On August 21, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the [C]omplaint to be true” and, if those facts
establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Three J Food Market, an establishment that sells tobacco
products and is located at 2659 South 66th Street, Philadelphia,
Pennsylvania 19142. Complaint § 3.

e¢ On August 23, 2012, an FDA-commissioned inspector observed two
violations of 21 C.F.R. Part 1140 at Respondent’s establishment. The
inspector observed a violation of 21 C.F.R. § 1140.14(a) when “a person
younger than 18 years of age was able to purchase a package of Maverick
Box 100s cigarettes . . . at approximately 1:26 PM[.]” The inspector also
observed a violation of 21 C.F.R. § 1140.14(b)(1) when “the minor's
identification was not verified before the sale... .” Complaint ¥ 10.

e CTP issued a Notice of Compliance Check Inspection to Three J Food
Market on August 31, 2012, “stating that an inspection had been conducted
on August 23, 2012, and that during this inspection a minor was able to
enter the establishment and purchase a regulated tobacco product at
approximately 1:26 PM.” The Notice stated that the violation described
was not necessarily the only violation reported. Complaint § 10.

e CTP issued a Warning Letter to Respondent on November 8, 2012,
regarding the inspector’s observations from August 23, 2012. The letter
explained that the observations constituted violations of regulations found
at 21 C.F.R. § 1140.14(a) and 1140.14(b)(1), and that the named violations
were not necessarily intended to be an exhaustive list of all violations at the
establishment. The Warning Letter went on to state that if Respondent
failed to correct the violations, regulatory action by the FDA or a civil
money penalty action could occur and that Respondent is responsible for
complying with the law. Complaint § 10.

“Three J Food Market Inc. Management” responded to the Warning Letter
on Respondent’s behalf with an unsigned November 12, 2012 letter. The
letter “stated that the establishment has taken precautions to avoid future
violations and will check identification for any individual attempting to
purchase tobacco products.” Complaint § 11.

On February 7, 2013, at approximately 4:20 PM ET, FDA-commissioned
inspectors documented two additional violations of 21 C.F.R. Part 1140 at
Respondent’s establishment. The inspectors documented a violation of 21
C.F.R. § 1140.14(a) when “a person younger than 18 years of age was able
to purchase a package of Newport 100s cigarettes . . . [.]” The inspectors
also documented a violation of 21 C.F.R. § 1140.14(b)(1) when “the
minor's identification was not verified before the sale... .” Complaint § 1.

e CTP issued a Notice of Compliance Check Inspection to Three J Food

Market on February 12, 20
conducted on February 7, 2
able to enter the establishm

3, “stating that an inspection had been
013, and that during this inspection a minor was
ent and purchase a regulated tobacco product at

approximately 4:20 PM.” The Notice stated that the violation described
was not necessarily the only violation reported. Complaint § 2.

These facts establish that Respon
misbranding of a tobacco product.

lent is liable under the Act. The Act prohibits
21 U.S.C. § 331(k). A tobacco product is

misbranded if distributed or offered for sale in any state in violation of regulations

issued under section 906(d) of the

Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issue
section 906(d) of the Act. 21 U.S.
Reg. 13,229 (Mar. 10, 2010). The

the regulations at 21 C.F.R. Part 1140 under
C. § 387(a); 21 U.S.C. § 387£(d)(1); 75 Fed.
regulations prohibit the sale of cigarettes to any

person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations
also require retailers to verify, by means of photo identification containing a
purchaser’s date of birth, that no cigarette purchasers are younger than 18 years of

age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent had four violations of

regulations contained in 21 C.F.R.

Part 1140 within a six-month period.

Specifically, Respondent had two violations on August 23, 2012, and two

violations on February 7, 2013. R

espondent’s actions twice violated the

prohibition against selling cigarettes to persons younger than 18 years of age. 21

C.F.R. § 1140.14(a). Respondent’

s actions also twice violated the requirement
that retailers verify, by means of photo identification containing a purchaser’s date
of birth, that no cigarette purchaser is younger than 18 years of age. 21 C.F.R.

§ 1140.14(b)(1). Therefore, Respondent’s actions constitute violations of law for
which a civil money penalty is merited.

The regulations require me to impose a civil money penalty in the amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $2,000 for a fourth violation within a six-month
period. 21 C.F.R. § 17.2. CTP, however, has requested a fine of $500. Therefore,
I find that a civil money penalty of $500 is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

